                                                                                Case 3:18-cv-01910-WHA Document 80 Filed 05/15/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   DREAMSTIME.COM, LLC, a Florida LLC,                          No. C 18-01910 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13   GOOGLE, LLC, a Delaware LLC; and DOES
                                                                         14   1-10,
                                                                                                                                           REQUEST FOR FURTHER
                                                                         15                  Defendants.                                   BRIEFING
                                                                                                                         /
                                                                         16
                                                                         17          Defendant Google has moved under Rule 12(c) for partial final judgment on the

                                                                         18   pleadings. The substantive issues raised are twofold. First, Google argues that Dreamstime’s

                                                                         19   claims may not encompass allegations about the content or arrangement of Google’s search

                                                                         20   results. Second, Google argues that Dreamstime is limited to certain damages on its contract

                                                                         21   claim and not the full breadth of damages Dreamstime’s amended complaint has sought.

                                                                         22   Importantly, not one of Dreamstime’s claims would be completely dismissed were Google’s

                                                                         23   motion to be granted in full.

                                                                         24          This implicates a threshold procedural question. Does Rule 12(c) permit the entry of

                                                                         25   “judgment” when relief under the motion would not see any claim completely dismissed?

                                                                         26          Our court of appeals has not opined on whether Rule 12(c) so permits, but one United

                                                                         27   States Court of Appeals decision has. That opinion casts some doubt (in dicta) that “judgment”

                                                                         28   under Rule 12(c) can be entered on only part of a claim or defense. See BBL, Inc. v. City of
                                                                              Angola, 809 F.3d 317, 324–325 (7th Cir. 2015).
                                                                                Case 3:18-cv-01910-WHA Document 80 Filed 05/15/19 Page 2 of 2



                                                                          1          Furthermore, in a recent opinion, Judge Gary Feinerman considered the matter in depth
                                                                          2   and concluded that Rule 12(c) cannot be wielded to enter “judgment” on part of a claim or
                                                                          3   defense. The district court decisions have not aligned. Yet, Judge Feinerman recognized this
                                                                          4   disagreement, collected all the decisions to have considered the issue, and found that most had
                                                                          5   concluded as he did. Kenall Mfg. Co. v. Cooper Lighting, LLC, 354 F. Supp. 3d 877, 896 (N.D.
                                                                          6   Ill. 2018); see also Does I through III v. District of Columbia, 238 F. Supp. 2d 212, 221 n.9
                                                                          7   (D.D.C. 2002) (Judge Henry Kennedy) recognizing disagreement between In re Amica, Inc.,
                                                                          8   130 B.R. 792, 796 (Bankr.N.D.Ill. 1991) (Bankr. Judge Jack Schmetterer) and Chi-Mil Corp. v.
                                                                          9   Grant Co., 70 F.R.D. 352, 357 (E.D. Wis. 1976), amended on other grounds, 422 F. Supp. 46
                                                                         10   (E.D. Wis. 1976) (Chief Judge John Reynolds).
                                                                         11          Some of the decisions which had denied Rule 12(c) motions on this procedural ground
United States District Court
                               For the Northern District of California




                                                                         12   considered issues similar to those raised by Google’s motion. See, e.g., In re NCAA
                                                                         13   Grant-in-Aid Cap Antitrust Litig., 2016 WL 4154855, at *2 (N.D. Cal. Aug. 5, 2016) (Judge
                                                                         14   Claudia Wilken). Of note, a line of decisions have construed different theories under a single
                                                                         15   claim as separate claims. These decisions have allowed for the Rule 12(c) motion even though
                                                                         16   the entire claim would not be dismissed. See, e.g., Holloway v. Best Buy Co., Inc., 2009 WL
                                                                         17   1533668 (N.D. Cal. May 28, 2009) (Judge Phyllis Hamilton).
                                                                         18          In light of the foregoing, before reaching the merits of Google’s motion, the threshold
                                                                         19   question presented herein requires consideration. By MAY 21 at NOON, both parties shall
                                                                         20   please file further briefing on this threshold question. Any other decisions or logic not
                                                                         21   considered by the aforementioned opinions should be included. This supplemental briefing is
                                                                         22   limited to five pages. No footnotes, declarations, or attachments are allowed.
                                                                         23
                                                                         24          IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: May 15, 2019.
                                                                                                                                       WILLIAM ALSUP
                                                                         27                                                            UNITED STATES DISTRICT JUDGE
                                                                         28


                                                                                                                         2
